DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-6 is the inclusion of the limitations of a controller configured to:
extract an image resolution in the first direction of image data stored in the memory; 
determine, based on the image data, whether a straight line portion is included in a boundary between a recorded region and a non-recorded region of an image to be recorded on the recording medium; 
in response to determining that the straight line portion is included, determine whether the first direction is perpendicular to an extending direction of the straight line portion; 
determine whether a recording resolution in the first direction is lower than the extracted image resolution, the recording resolution being stored in the memory; 
in response to determining that the first direction is perpendicular to the extending direction and that the recording resolution is lower than the extracted image resolution, determine whether at least part of a predicted landing region is located 
in response to determining that the at least part of the predicted landing region is located outside the reference line, control the head and the carriage to adjust ejection timing of the ink droplet forming the edge of the straight line portion such that a protruding area of an actual landing region of the ink droplet is smaller than a protruding 20area of the predicted landing region, the protruding area being an area located outside the reference line.
The primary reason for the allowance of claims 7-12 is the inclusion of the limitations of the program instructions that cause the electronic device to:
extract an image resolution in a first direction of image data stored in a memory of the electronic device, the inkjet recording apparatus including a head having a plurality of nozzles for ejecting ink droplets onto a recording medium and a movement mechanism configured to cause at least one of the head and the recording medium to move in the first direction such that the head moves relative to the recording medium; 
determine, based on the image data, whether a straight line portion is included in a boundary between a recorded region and a non-recorded region of an image to be recorded on the recording medium; in response to determining that the straight line portion is included, determine whether the first direction is perpendicular to an extending 
determine whether a recording resolution in the first direction is lower than the extracted image resolution, the recording resolution being stored in the memory; 
in response to determining that the first direction is perpendicular to the extending direction and that the recording resolution is lower than the extracted image resolution, determine whether at least part of a predicted landing region is located outside a reference line, the predicted landing region being a landing region on the recording medium of an ink droplet forming an edge of the straight line portion of the recorded region assuming that the image is recorded with the recording resolution, the reference line being defined by ink droplets forming the edge of the straight line portion assuming that the image is recorded with a higher resolution than the recording resolution stored in the memory; and 
in response to determining that the at least part of the predicted landing region is located outside the reference line, control the head and the carriage to adjust ejection timing of the ink droplet forming the edge of the straight line portion such that a protruding area of an actual landing region of the ink droplet is smaller than a protruding area of the predicted landing region, the protruding area being an area located outside the reference line.
The primary reason for the allowance of claim 13 is the inclusion of the limitations of a controller configured to:
extract an image resolution in the conveyance direction of image data stored in the memory; 
determine, based on the image data, whether a straight line portion is included in a boundary between a recorded region and a non-recorded region of an image to be recorded on the recording medium; 
in response to determining that the straight line portion is included, determine whether the conveyance direction is 
determine whether a recording resolution in the conveyance direction is lower than the extracted image resolution, the recording resolution being stored in the memory; in response to determining that the conveyance direction is perpendicular to the extending direction and that the recording resolution is lower than the extracted image resolution, determine whether at least part of a predicted landing region is located outside a reference line, the predicted landing region being a landing region on the recording medium of an ink droplet forming an edge of the straight line portion of the recorded region assuming that the image is recorded with the recording resolution, the reference line being defined by ink droplets forming the edge of the straight line portion assuming that the image is recorded with a higher resolution than the recording resolution stored in the memory; and 
in response to determining that the at least part of the predicted landing region is located outside the reference line, control the head to adjust ejection timing of the ink droplet forming the edge of the straight line portion such that a protruding area of an actual landing region of the ink droplet is smaller than a protruding area of the predicted landing region, the protruding area being an area located outside the reference line.
U.S. 20110279500 A1 to Mitsuki discloses controlling ejection of leading and following droplets to improve print quality when printing barcodes. 
U.S. 20020113985 A1 to Tayuki discloses printing a test pattern to correct dot misalignment by timing adjustment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896